  


 HR 3627 ENR: Kilah Davenport Child Protection Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3627 
 
AN ACT 
To require the Attorney General to report on State law penalties for certain child abusers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Kilah Davenport Child Protection Act of 2013. 
2.Attorney General ReportNot later than 180 days after the date of enactment of this Act, and again 3 years thereafter, the Attorney General shall publish and submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the United States Senate a report on the penalties for violations of laws prohibiting child abuse in each of the 50 States, the District of Columbia, and each territory of the United States, including whether the laws of that State, District, or territory provides for enhanced penalties when the victim has suffered serious bodily injury, or permanent or protracted loss or impairment of any mental or emotional function. 
3.Expansion of predicate for increased penalties for certain domestic assaultsSection 117(a)(1) of title 18, United States Code, is amended by inserting , or against a child of or in the care of the person committing the domestic assault after intimate partner. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
